Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pharr et al. (U.S. PGPUB 20030227457) in view of Noma et al. (“Shadows on bump-mapped surfaces in ray tracing”) and further in view of Van Overveld (U.S. Patent No. 6,407,744).
With respect to claim 1, Pharr et al. disclose a computer-implemented method of rendering an image of a 3-D scene using a ray tracing system, the method comprising:
subsequent to an identification of an intersection between a first ray and a planar primitive located in the 3-D scene (paragraph 106, The third ray cast, ray 450, intersects the second primitive 120-2), emitting a secondary ray (paragraph 106, The renderer 23 (and shaders 22) responds to this intersection by casting additional rays 460, 470, 480 from this intersection); and
processing the secondary ray for use in rendering the image of the 3-D scene (paragraph 106, The color values computed for the rays 460, 470, 480 cast from the second primitive 120-2 are then used to compute a color value for the intersection of the ray 450 cast from the first primitive and intersected with the second primitive 120-2. This color value is then used along with the color values computed for the other two rays 430, 440 cast from the first primitive 120-1 to compute a color value for the vertex being shaded). Pharr et al. disclose in an alternative embodiment an implicit curved surface (Shading grid 564 relative to Primitive 560 in Fig. 5E), wherein the implicit surface is a smooth curved surface and that the shading grid is used for casting rays (paragraph 73, rays are cast from shading grids while shading a corresponding visibility grid).
Although Pharr et al. do not expressly disclose the origin of the secondary ray (one of 460, 470, or 480 in Fig. 4) lies on an implicit curved surface (Shading grid 564 in Fig. 5E) associated with the planar primitive, this is suggested in order to avoid image artifacts (paragraph 108, Without taking certain precautions described below, problems may result from tracing rays directly from a visibility representation for intersection with, for example, a shading representation (as noted above, rays may be intersected directly with objects or object portions defined by a relatively simple equation). Therefore, it would have been obvious based on the disclosures of Fig. 4 and Fig. 5 and accompanied text, that the origin of the secondary rays lies on an implicit curved surface associated with the planar primitive, in order to avoid image artifacts.
However, Pharr et al. do not expressly disclose the implicit surface is a smooth curved surface, wherein the planar primitive is defined by a plurality of vertices located at the corners of the planar primitive; a respective vector is associated with each of a plurality of vertices defining the planar primitive; and the smooth curved implicit surface is defined by vectors associated with the vertices of the planar primitive.
Noma et al., who also deal with ray tracing, disclose a method wherein the implicit surface is a smooth curved surface (page 332, Section 2.1, In Fig. 3, the ray r hits the original surface P at the intersection point A and the shadow ray s is fired from A to the light source L. Nonetheless, in reality, the intersection of r with the bumpy surface P' is A' and the shadow ray should be s' fired from A'., page 333, Section 2.2, The process is summarized as follows (Fig. 4): 1. Compute the intersection point A of r with P~ 2. Determine the approximate geometry P" around A; 3. Compute the approximate intersection point A" of r with P". As shown later, in the case where the degree of approximation is low, 'shifting' A to A" is quite simple). Surfaces P’ and P’’ correspond to smooth curved surfaces.
Pharr et al. and Noma et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the implicit surface is a smooth curved surface, as taught by Noma et al., because this would compute the approximate intersection with the approximate geometry of P' constructed from the local geometry around A (page 332, Section 2.2 of Noma et al.) for generating realistic shadows on bumpy surfaces (page 335, Section 5 of Noma et al.).
Van Overveld, who also deals with lighting and shading surfaces, discloses a method wherein the planar primitive is defined by a plurality of vertices located at the corners of the planar primitive (column 3, lines 59-61, The surface patch is modeled using two flat triangles 20, 22, which share two corners and the edge between these two corners, corners correspond to vertices in Fig. 2); a respective vector is associated with each of a plurality of vertices defining the planar primitive (column 3, lines 61-63, The model of the surface patch also contains vectors 23, 24, 25, 26 defined for the corners of the triangles 20, 22); and the smooth curved implicit surface is defined by vectors associated with the vertices of the planar primitive (column 4, lines 11-15, To determine the normal, one does not use the normal to the flat triangle 20 to which the point r belongs, but a weighted average of the vectors 23, 24, 25, defined for the corners of that triangle 20, column 4, lines 47-49, When all points on the surface patch are displaced by their displacement d and the function f varies from point to point, this will result in a perturbation of the normal at each point r. The idea of bump mapping is that this perturbed normal will be used for the computation of the reflected light instead of the unperturbed, interpolated normal). The smooth curved implicit surface is defined by the vectors 23, 24, 25, which contribute to the perturbed normal of the implicit surface.
Pharr et al., Noma et al., and Van Overveld are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the planar primitive is defined by a plurality of vertices located at the corners of the planar primitive; a respective vector is associated with each of a plurality of vertices defining the planar primitive; and the smooth curved implicit surface is defined by vectors associated with the vertices of the planar primitive, as taught by Van Overveld, to the Pharr et al. as modified by Noma et al. system, because this would reduce the computational effort compared to the traditional method of defining surface patches (column 4, lines 27-30 of Van Overveld).
	With respect to claim 2, Pharr et al. as modified by Noma et al. and Van Overveld disclose the method of claim 1, wherein the secondary ray is emitted in response to the identification of the intersection between the first ray and the planar primitive (Pharr et al.: paragraph 106, The third ray cast, ray 450, intersects the second primitive 120-2. The renderer 23 (and shaders 22) responds to this intersection by casting additional rays 460, 470, 480 from this intersection).
	With respect to claim 3, Pharr et al. as modified by Noma et al. and Van Overveld disclose the method of claim 1, wherein the origin of the secondary ray does not lie on the planar primitive (Pharr et al.: Fig. 5E, the potential origin(s) of the rays of Shading grid 564 do not lie on Primitive 560).
	With respect to claim 5, Pharr et al. as modified by Noma et al. and Van Overveld disclose the method of claim 1, wherein said intersection between the first ray and the planar primitive is at an intersection point (Pharr et al.: paragraph 106, The renderer 23 (and shaders 22) responds to this intersection by casting additional rays 460, 470, 480 from this intersection), and wherein the origin of the secondary ray is determined as an offset from the intersection point (Pharr et al.: paragraph 117, FIG. 5D illustrates ray 544 after its origin is moved to four exemplary positions on the (first) shading grid, The origin of ray 544a, as indicated by the thin black line, is located at the intersection of the ray 544 (if traced towards the first shading grid) and the first shading grid, paragraph 122, position p 577 on the edge or line that connects vertices v 574 and v 575 illustrates the result of this calculation).
	With respect to claim 6, Pharr et al. as modified by Noma et al. and Van Overveld disclose the method of claim 5, wherein the origin of the secondary ray is offset from the intersection point by an offset amount which varies in dependence upon the position of the intersection point (Pharr et al.: paragraph 117, The origin of ray 544a, as indicated by the thin black line, is located at the intersection of the ray 544 (if traced towards the first shading grid) and the first shading grid). The offset amount is based on the position of the intersection point (original location of the secondary ray) and position of the ray 544a after it is shifted.
	With respect to claim 7, Pharr et al. as modified by Noma et al. and Van Overveld disclose the method of claim 5, wherein the origin of the secondary ray is offset from the intersection point by an offset amount which is dependent on a relative position of the intersection point to vertices defining the planar primitive in the 3-D scene (Pharr et al.: paragraph 121, In preferred embodiments, parameters of parametrically defined primitives (e.g., NURBS) are used to compute positions on shading grids corresponding to vertices of visibility grids. When a primitive is defined parametrically, the vertices of a corresponding visibility grid and a corresponding shading grid include parameters associated with a specific position on the primitive).
	With respect to claim 8, Pharr et al. as modified by Noma et al. and Van Overveld disclose the method of claim 5, wherein the origin of the secondary ray is offset from the intersection point by an offset amount which is dependent on indicia of curvature calculated for the planar primitive (Pharr et al.: paragraph 121, In preferred embodiments, parameters of parametrically defined primitives (e.g., NURBS) are used to compute positions on shading grids corresponding to vertices of visibility grids. When a primitive is defined parametrically, the vertices of a corresponding visibility grid and a corresponding shading grid include parameters associated with a specific position on the primitive). As shown in Fig. 5E, the vertices define the surface, which define an indicia of curvature.
With respect to claim 13, Pharr et al. as modified by Noma et al. and Van Overveld disclose the method of claim 5, wherein the offset of the origin from the intersection point is in a direction along a geometric normal of the planar primitive at the intersection point (Pharr et al.: paragraph 115, The origin of ray 542b is located at a position on the second shading grid that is closest to the vertex v 508. A thin black line, which is perpendicular to the edge connecting vertices v 504 and v 510 and intersecting both the vertex v 508 and the origin of ray 542b, is included in FIG. 5C to illustrate that the origin of ray 542b is the position on the second primitive that is closest to the vertex v 508).
With respect to claim 15, Pharr et al. as modified by Noma et al. and Van Overveld disclose the method of claim 1, wherein said processing the secondary ray for use in rendering the image of the 3-D scene comprises:
tracing the secondary ray through the scene to identify an intersection involving the secondary ray (Pharr et al.: paragraph 106, Two of these rays 460, 470 are cast towards, and intersect, the first and second light sources 410, 420 respectively); and
using the results of the tracing of the secondary ray in rendering the image of the 3-D scene (Pharr et al.: paragraph 106, The color values computed for the rays 460, 470, 480 cast from the second primitive 120-2 are then used to compute a color value for the intersection of the ray 450 cast from the first primitive and intersected with the second primitive 120-2. This color value is then used along with the color values computed for the other two rays 430, 440 cast from the first primitive 120-1 to compute a color value for the vertex being shaded).
With respect to claim 16, Pharr et al. as modified by Noma et al. and Van Overveld disclose the method of claim 15, wherein the secondary ray is an occlusion ray, and the tracing determines whether a source of light in the direction of that occlusion ray, if any, is prevented from reaching the surface of the planar primitive (Pharr et al.: paragraph 106, the ray 440 cast towards the second light source is blocked by the third primitive 120-3. As a result, the vertex being shaded is in a shadow cast by the second light source 420 and the third primitive 120-3 (e.g., they too provide a color value for the vertex)). Although ray 440 is cast from the first primitive, Pharr et al. disclose the concept of an occlusion ray, which is applicable to a secondary ray in a certain configuration of primitives and light sources.
With respect to claim 17, Pharr et al. as modified by Noma et al. and Van Overveld disclose a ray tracing system for rendering an image of a 3-D scene (Pharr et al.: paragraph 28, FIG. 1A shows a computer device 100 configured to execute the various embodiments of the present invention described below), the ray tracing system comprising:
a ray definition module configured to, based on an identified intersection between a ray and a planar primitive located in the 3-D scene, define a secondary ray to be emitted, the secondary ray having an origin which lies on an implicit curved surface associated with the planar primitive; and
at least one processing unit (Pharr et al.: paragraph 28, Included in the computer device 100 is a central processing unit (CPU) 10, a memory 20, and i/o devices 30. The CPU 10 executes instructions as directed by the operating system 29 and other programs maintained in the memory 20 and sends control signals to various hardware components included in the computer device 100) configured to process the secondary ray for use in rendering the image of the 3-D scene; see rationale for rejection of claim 1.
	With respect to claim 18, Pharr et al. as modified by Noma et al. and Van Overveld disclose the ray tracing system of claim 17, wherein said intersection between the ray and the planar primitive is at an intersection point (Pharr et al.: paragraph 106, The renderer 23 (and shaders 22) responds to this intersection by casting additional rays 460, 470, 480 from this intersection), and wherein the origin of the secondary ray is offset from the intersection point by an offset amount which varies in dependence upon the position of the intersection point (Pharr et al.: paragraph 117, The origin of ray 544a, as indicated by the thin black line, is located at the intersection of the ray 544 (if traced towards the first shading grid) and the first shading grid). The offset amount is based on the position of the intersection point (original location of the secondary ray) and position of the ray 544a after it is shifted.
	With respect to claim 19, Pharr et al. as modified by Noma et al. and Van Overveld disclose the ray tracing system of claim 17, wherein said intersection between the ray and the planar primitive is at an intersection point (Pharr et al.: paragraph 106, The renderer 23 (and shaders 22) responds to this intersection by casting additional rays 460, 470, 480 from this intersection), and wherein the origin of the secondary ray is determined as an offset from the intersection point (Pharr et al.: paragraph 117, The origin of ray 544a, as indicated by the thin black line, is located at the intersection of the ray 544 (if traced towards the first shading grid) and the first shading grid), and wherein the offset is along one of the incoming direction of the ray and a geometric normal for the planar primitive at the intersection point (Pharr et al.: paragraph 115, The origin of ray 542b is located at a position on the second shading grid that is closest to the vertex v 508. A thin black line, which is perpendicular to the edge connecting vertices v 504 and v 510 and intersecting both the vertex v 508 and the origin of ray 542b, is included in FIG. 5C to illustrate that the origin of ray 542b is the position on the second primitive that is closest to the vertex v 508, which corresponds to a geometric normal).
	With respect to claim 20, Pharr et al. as modified by Noma et al. and Van Overveld disclose a non-transitory computer readable medium having stored thereon computer executable instructions (Pharr et al.: paragraph 157, The present invention can be implemented as a computer program product that includes a computer program mechanism embedded in a computer readable storage medium. For instance, the computer program product could contain the program modules shown in FIG. 1A), which when executed cause at least one processor to render an image of a 3-D scene by implementing the method of claim 1; see rationale for rejection of claim 1.

Claims 9 and 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pharr et al. (U.S. PGPUB 20030227457) in view of Noma et al. (“Shadows on bump-mapped surfaces in ray tracing”), Van Overveld (U.S. Patent No. 6,407,744), and further in view of Howson et al. (U.S. PGPUB 20140063016).
	With respect to claim 9, Pharr et al. as modified by Noma et al. and Van Overveld disclose the method of claim 8. However, Pharr et al. as modified by Noma et al. and Van Overveld do not expressly disclose the indicia of curvature comprise coefficients associated with respective vertices of the planar primitive and the offset is determined based at least in part on using the coefficients in a polynomial that weights the coefficients using barycentric coordinates of the intersection point.
	Howson et al., who also deal with ray tracing, disclose a method wherein the indicia of curvature comprise coefficients associated with respective vertices of the planar primitive and the offset is determined based at least in part on using the coefficients in a polynomial that weights the coefficients using barycentric coordinates of the intersection point (paragraph 46, barycentric coordinate weights allow for identifying a point on a plane of a triangle as a weighted linear combination of vertices of the triangle, in a circumstance where the barycentric weights are all positive and add to one (so that the point is on the plane of the triangle). These barycentric coordinates are a natural byproduct of some ray intersection testing algorithms).
Pharr et al., Noma et al., Van Overveld, and Howson et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the indicia of curvature comprise coefficients associated with respective vertices of the planar primitive and the offset is determined based at least in part on using the coefficients in a polynomial that weights the coefficients using barycentric coordinates of the intersection point, as taught by Howson et al., to the Pharr et al. as modified by Noma et al. and Van Overveld system, because this would allow for ray tracing triangle primitives and obtaining barycentric coordinates from ray intersection testing algorithms.
	With respect to claim 11, Pharr et al. as modified by Noma et al., Van Overveld, and Howson et al. disclose the method of claim 5, wherein the planar primitive is a triangle and a respective pair of coefficients are calculated for each of three vertices defining the triangle, wherein the coefficients of a pair define an initial offset for the respective vertex towards each of the other two vertices defining the triangle, and wherein these coefficients are modulated to produce a final value for the origin offset, using barycentric coordinates of the intersection point (Howson et al.: paragraph 46, barycentric coordinate weights allow for identifying a point on a plane of a triangle as a weighted linear combination of vertices of the triangle, in a circumstance where the barycentric weights are all positive and add to one (so that the point is on the plane of the triangle). These barycentric coordinates are a natural byproduct of some ray intersection testing algorithms).
Allowable Subject Matter
Claims 10, 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Pharr et al. do not teach or suggest the methods for determining the origin offsets as detailed in claims 10, 12, and 14.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 17, and 20 have been considered but are moot in view of the new ground(s) of rejection. The amendments to claim 1 incorporate additional features not included in claim 21, i.e., the planar primitive is defined by a plurality of vertices located at the corners of the planar primitive, thus necessitating a new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
8/29/22